IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE        FILED
                             JUNE 1999 SESSION
                                                       July 15, 1999

                                                    Cecil W. Crowson
                                                   Appellate Court Clerk
BOBBY L. CRUM,                       )
                                     )    NO. 01C01-9810-CR-00432
      Appellant,                     )
                                     )    DAVIDSON COUNTY
VS.                                  )
                                     )    HON. STEVE R. DOZIER,
FLORA J. HOLLAND, Warden,            )    JUDGE
                                     )
      Appellee.                      )    (Habeas Corpus)



FOR THE APPELLANT:                        FOR THE APPELLEE:

BOBBY L. CRUM, Pro Se                     MICHAEL E. MOORE
#00095044                                 Solicitor General
Special Needs Facility
7575 Cockrill Bend Industrial Rd.         LUCIAN D. GEISE
Nashville, TN 37209-1057                  Assistant Attorney General
                                          Cordell Hull Building, 2nd Floor
                                          425 Fifth Avenue North
                                          Nashville, TN 37243-0493

                                          VICTOR S. JOHNSON III
                                          District Attorney General

                                          JON P. SEABORG
                                          Assistant District Attorney General
                                          Washington Square
                                          222-2nd Avenue North, Suite 500
                                          Nashville, TN 37201-1649




OPINION FILED:



AFFIRMED - RULE 20



JOE G. RILEY,
JUDGE
                                      ORDER



        Appellant, BOBBY L. CRUM, appeals the trial court's summary dismissal of

his petition for writ of habeas corpus. Appellant asserts his 1981 conviction and life

sentence for aggravated kidnapping are void since this Court did not affirm the

conviction until July 22, 1982, and the Criminal Sentencing Reform Act of 1982

(effective July 1, 1982) would significantly reduce his sentence for this particular

offense. Thus, he asserts he is entitled to be resentenced under the 1982 Act. We

disagree.



        Appellant was arrested and charged with aggravated kidnapping in March

1980, was convicted of that charge in December 1981, and was sentenced in

January 1982.     He alleges that he should be resentenced under the 1982

Sentencing Act since his conviction was not affirmed by this Court until July 22,

1982.



        "Habeas corpus relief is available in Tennessee only when 'it appears upon

the face of the judgment or the record of the proceedings upon which the judgment

is rendered' that a convicting court was without jurisdiction or authority to sentence

a defendant, or that a defendant's sentence of imprisonment or other restraint has

expired." Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). If an appellant fails

to meet this threshold requirement, the trial court need not conduct a hearing and

may summarily dismiss the petition for writ of habeas corpus. Tenn. Code Ann. §

29-21-109.



        Appellant cites Tenn. Code Ann. § 39-11-112 (1997) in support of his

argument for the more favorable sentencing provisions of the 1982 Reform Act:

              "[e]xcept as provided under the provisions of § 40-35-
              117, in the event the subsequent act provides for a
              lesser penalty, any punishment imposed shall be in
              accordance with the subsequent act." (Emphasis
              added by appellant).



                                          2
However, appellant blatantly fails to acknowledge the provisions of Tenn. Code Ann.

§ 40-35-117(c) (1997) which provides:

                "[f]or all persons who committed crimes prior to July 1,
                1982, prior law shall apply and remain in full force and
                effect in every respect, including, but not limited to
                sentencing, parole and probation." (Emphasis added).



        Appellant seeks to be sentenced under the 1982 Sentencing Act; however,

that Act specifically states that “[f]or all persons who committed crimes prior to July

1, 1982, the prior law shall remain in full force and effect in every respect, including

but not limited to sentencing, parole and probation.” Tenn. Code Ann. 40-35-112(a)

(1982)(emphasis added). The fact that the conviction was not affirmed by this Court

until July 22, 1982, is irrelevant since the 1982 Sentencing Act does not apply to

crimes committed prior to July 1, 1982. Id.



        Furthermore, the fact that subsequent legislation provides for a lesser penalty

than that received under prior legislation neither implicates nor violates any of

appellant’s constitutional rights. See State ex rel. Steward v. McWherter, 857
S.W.2d 875, 876 (Tenn. Crim. App. 1992); State ex rel. Bobby L. Crum v. Ned

McWherter, C.C.A. No. 02C01-9108-CC-00181, Lake County (Tenn. Crim. App.

filed May 13, 1992, at Jackson). 1



        Based upon the foregoing, the judgment of the trial court is AFFIRMED

pursuant to Rule 20, Tennessee Court of Criminal Appeals. 2 It appearing that the

appellant is indigent, costs shall be taxed to the state.



        So ordered. Enter:


        1
        In this 1992 case, the same appellant contended in a habeas corpus petition that he
should be resentenced under the 1989 Sentencing Act. That argument was also rejected by this
Court.
        2
         Appellant also assigns as error the trial court’s dismissal of his petition for failure to
include a copy of the “legal process” upon which his restraint is based. See Tenn. Code Ann. 29-
21-107(b)(2). We note no satisfactory reason for its absence. This failure operates as another
valid reason for dismissal of appellant’s petition without an evidentiary hearing. State ex rel.
Wood v. Johnson, 393 S.W.2d 135, 136 (Tenn. 1965).

                                                3
                                   ____________________________
                                    JOE G. RILEY, JUDGE


CONCUR:



___________________________
JOSEPH M. TIPTON, JUDGE




____________________________
ALAN E. GLENN, JUDGE




                               4